DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Omidi (US 2012/0167460) in view of Collins et al. (US 9591814).
Regarding Claim 1, Omidi teaches a high-density soil-less cultivation system, comprising: one or more grow columns (stackable cultivation tower 100; Figure 1), wherein each of the grow columns comprises a column lumen (plant module 102); one or more angled housings (plant holder module 106) coupled to the one or more grow columns, wherein each of the angled housings comprises a housing lumen in fluid communication with the column lumen (Figures 3 and 4), and wherein each of the angled housings is configured to accommodate plant matter, wherein the column lumen and the housing lumen are configured to accommodate root growth of the plant matter into such lumens (Figure 4); a nutrient reservoir (reservoir 140; Figures 1 and 2) configured to contain a nutrient solution to be delivered to the grow columns, wherein the nutrient reservoir is in fluid communication with the grow columns (“A reservoir 140 is the supply source of water and for example nutrients mixed in the water to irrigate and feed the vegetation” Paragraph [0019]; Figures 1 and 2), a capture conduit (bottom of 300 in Figure 5A) coupled to the grow columns, wherein the capture conduit comprises a capture lumen in fluid communication with the column lumen and wherein the capture conduit is configured to capture and recapture nutrient solution flowing through the grow columns (Figures 2 and 5A); a capture reservoir (post irrigation container 110; Figure 2) configured to collect captured or recaptured nutrient solution from the capture conduit, wherein the captured or recaptured nutrient solution is collected to be delivered to the nutrient reservoir for reuse (“the post irrigation container 110 allows the collected water to gravity flow through a water return pipe 130 to the reservoir 140 for reuse.” Paragraph [0020]), and an omnidirectional light tower (light source 170; Figures 1 and 6) configured to shine light on the one or more angled housings to induce growth of the plant matter within the angled housings (Figure 6).
Omidi fails to teach wherein the nutrient solution comprises a diluted plant food concentrate or liquid fertilizer; a liquid cooling unit in fluid communication with the nutrient reservoir and configured to cool the nutrient solution before the nutrient solution is delivered to the grow columns; wherein the capture reservoir comprises a pump configured to pump the captured or recaptured nutrient solution from the captured reservoir to the nutrient reservoir, and wherein a volume of the capture reservoir is smaller than a volume of the nutrient reservoir to ensure a smaller amount of the captured or recaptured nutrient solution is introduced to a larger amount of the nutrient solution within the nutrient reservoir in order to reduce strain on the liquid cooling unit.
However, Collins teaches wherein the nutrient solution comprises a diluted plant food concentrate or liquid fertilizer (“the grow tube array receives liquid nutrient (fertigation)” Col. 8 lines 11-12); a liquid cooling unit in fluid communication with the nutrient reservoir (nutrient holding tank 94) and configured to cool the nutrient solution before the nutrient solution is delivered to the grow columns (“The insulated fertigation holding and mixing tanks are preferably constructed with their bottom portions set below grade to cool naturally” Col. 10 lines 54-56); wherein the capture reservoir comprises a pump configured to pump the captured or recaptured nutrient solution from the captured reservoir to the nutrient reservoir (pump 98; Figure 10), and wherein a volume of the capture reservoir (basin 97) is smaller than a volume of the nutrient reservoir (nutrient holding tanks 94; Figure 10) to ensure a smaller amount of the captured or recaptured nutrient solution is introduced to a larger amount of the nutrient solution within the nutrient reservoir in order to reduce strain on the liquid cooling unit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nutrient solution of Omidi, with the liquid fertilizer of Collins, in order to ensure the nutrients are properly diluted and evenly distributed among the plants, and to have provided the nutrient reservoir of Omidi with the liquid cooling unit of Collins, in order to prevent excessive heat from damaging the plant’s roots, and to have provided the capture reservoir of Omidi, with the pump of Collins, in order to recycle the nutrients, and prevent excessive waste.
Regarding Claim 4, Omidi in view of Collins teaches the system of Claim 1. Omidi further teaches the system, further comprising: a fluid delivery pipe connecting the nutrient reservoir to the grow columns (master irrigation pipe 150; Figure 1), wherein at least a segment of the fluid delivery pipe is positioned above the column lumens of the grow columns (Figure 1 and 2), a spray sprinkler (irrigation feeder supply 160; Figure 1) coupled to the segment of the fluid delivery pipe positioned above the column lumens, wherein the spray sprinkler is configured to spray the nutrient solution flowing through the fluid delivery pipe into one of the column lumens (“One irrigation mode can be configured with an exterior feed line terminating with a sprayer tip can be positioned above the plant holder module 106” Paragraph [0033]), wherein at least part of the spray sprinkler extends into the column lumen and wherein the spray sprinkler is positioned vertically above the highest angled housing (“a sprayer tip can be positioned above the plant holder module 106 of FIG. 1”).
Regarding Claim 5, Omidi in view of Collins teaches the system of Claim 4. Omidi further teaches the spray sprinkler is configured to spray the nutrient solution into one of the column lumens periodically such that spray periods are followed by dry periods where no nutrient solution is delivered into the column lumens ([0044] “for example the pump 140 to be operated at time intervals to produce optimal irrigation of the vegetation being cultivated.”)
Regarding Claim 6, Omidi in view of Collins teaches the system of Claim 1. Omidi further teaches each of the grow columns comprises a plurality of detachable column segments (Fig 3A Item 300- single hub wye stackable plant module) connected by column couplers (Fig 3A Item 320- interior coupling), wherein at least one angled housing is coupled to one of the plurality of detachable column segments (Fig 3A Item 106- plant holder module).
Regarding Claim 7, Omidi in view of Collins teaches the system of Claim 1. Omidi further teaches at least one of the angled housings comprises a basket comprising one or more perforations along at least one of a bottom and side of the basket (Fig 3C Item 350- mesh pot), wherein the basket is positioned within at least part of the housing lumen, and wherein the basket is configured to hold the plant matter and accommodate root growth further into the housing lumen (Fig 4, [0033]).
Regarding Claim 10, Omidi in view of Collins teaches the system of Claim 1. Omidi further teaches a at least one of the angled housings comprises a basket comprising one or more perforations along at least one of a bottom and side of the basket (Fig 3C Item 350- mesh pot), wherein the basket is positioned within at least part of the housing lumen, and wherein the basket is configured to hold the plant matter and accommodate root growth further into the housing lumen (Fig 4, [0033]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi and Collins as applied to claim 1 above, and further in view of Mays (US 2019/0124862).
Regarding Claim 2, Omidi in view of Collins teaches the system of Claim 1.
Omidi fails to teach a liquid cooling unit in fluid communication with the nutrient reservoir and configured to cool the nutrient solution to between about 65 degrees and about 68 degrees Fahrenheit.
However, Mays teaches an accelerated plant growing system (Figs 1-6) further comprising a liquid cooling unit in fluid communication with the nutrient reservoir (Fig 5 Item 38- cooler) and configured to cool the nutrient solution to between about 65 degrees and about 68 degrees Fahrenheit ([0015] “More specifically, the cooler 38 achieves a water-baseline temperature of approximately 65 degrees to 70 degrees”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Omidi’s cultivation system with the further teachings of Mays’ liquid cooling unit in order to provide optimal growing conditions. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi and Collins as applied to claim 1 above, and further in view of Nelson (US 2019/0327921).
Regarding Claim 3, Omidi in view of Collins teaches the system of Claim 1. Omidi further teaches the capture reservoir comprises a reservoir inlet ([0017])
Omidi fails to teach the reservoir inlet is covered by a submersible filter configured to capture and filter out particulates from the captured or recaptured nutrient solution.
However, Nelson teaches a hydroponic grow system (Figs 1A-29) wherein the reservoir inlet is covered by a submersible filter configured to capture and filter out particulates from the captured or recaptured nutrient solution (Fig 23 Item 2310- bag filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Omidi’s post irrigation container with the further teachings of Nelson’s bag filter in order to filter out any unwanted contaminants or debris, preventing pump blockage in the irrigation system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi and Collins as applied to claim 1 above, and further in view of Fok (US 2015/0027356).
Regarding Claim 8, Omidi in view of Collins teaches the system of Claim 1.
Omidi fails to teach the system, wherein at least one of the angled housings comprises a light-blocking collar positioned at the mouth or entrance of the at least one of the angled housings and is within the at least one of the angled housings and configured to block or obstruct light from entering the housing lumen, wherein the light- blocking collar comprises a port configured to allow at least part of a plant to extend through the port.
However, Fok teaches The system of claim 1, wherein at least one of the angled housings comprises a light-blocking collar (felt fabric 904; Figure 9) positioned at the mouth or entrance of the at least one of the angled housings and is within the at least one of the angled housings (“the planting mat is placed over the bare soil, as shown in FIGS. 9 and 11, after which plants are inserted into the soil through the holes 902.”) and configured to block or obstruct light from entering the housing lumen, wherein the light- blocking collar comprises a port configured to allow at least part of a plant to extend through the port.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Omidi’s angled housing with the further teachings of Fok’s light blocking fabric layer in order to provide a barrier for the plants, preventing unwanted nutrient solution evaporation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi and Collins as applied to claim 1 above, and further in view of Ehrlich (US 4869019), Polivka (US 2017/0055470), and Narayanaswamy (US 2020/0154658).
Regarding Claim 9, Omidi in view of Collins teaches the system of Claim 1.
Omidi fails to teach the system, wherein at least one of the angled housings comprises a porous reticulated foam support made of interconnected or interlocking struts or strands configured to block light and serve as a protective barrier against contaminants from entering the angled housing, wherein at least part of the reticulated foam support extends out past the angled housing, wherein the porous reticulated foam support occupies at least part of the housing lumen and is defined by a cavity or channel configured to accommodate the plant matter.
However, Ehrlich teaches the system, wherein at least one of the angled housings comprises a porous foam support (foam medium 37; Figure 4), wherein the porous foam support occupies at least part of the housing lumen and is defined by a cavity or channel configured to accommodate the plant matter (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Omidi’s angled housing with the further teachings of Ehrlich’s plant support medium in order to absorb nutrient solution, providing necessary hydration and nutrition to growing plants.
Additionally, Polivka teaches the porous reticulated foam support made of interconnected or interlocking struts or strands configured to block light and serve as a protective barrier against contaminants from entering the angled housing (“The growth medium also includes an open cell foam material that serves to filter water and also provides surfaces for colonization by bacteria. The foam material may include a reticulated or non-woven, open cell foam having high porosity, large surface area, and low density.” Paragraph [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing of Omidi, with the porous reticulated foam support of Polivka, in order to prevent unwanted particles from damaging the roots, as well as providing a way for water and nutrients to enter the root system.
Additionally, Narayanaswamy teaches wherein at least part of the reticulated foam support (foam sheet 120) extends out past the angled housing (container 110; Figure 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the housing of Omidi, with the support extending past the housing as taught by Narayanaswamy, in order to support a large range of plants with different length stems, since since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi and Collins as applied to claim 1 above, and further in view of Daniels (US 2017/0188531).
Regarding Claim 11, Omidi in view of Collins teaches the system of Claim 1. Omidi further teaches wherein the omnidirectional light tower comprises a columnar housing (Fig 7 Item 725- translucent tube structure section); one or more high-pressure sodium lamps positioned within the columnar housing (Fig 7 Item 170- light source, [0027]); at least one lamp positioned above or below the one or more high-pressure sodium lamps within the columnar housing (Fig 7 Items 170- light source), and the use of high pressure sodium lamps and metal halide lamps alone or in combination ([0027])
Omidi fails to teach a dual arc lamp.
However, Daniels teaches an accelerated plant growth system (Figs 1-22) comprising a dual arc hybrid lamp ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Omidi’s omnidirectional light tower with the further teachings of Daniels’ dual arc hybrid lamp in order to provide plants with different light wavelengths, optimizing growth conditions.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Omidi, Collins, and Daniels as applied to claim 11 above, and further in view of Hancock (US 20180220595) and Schmidt (DE 20-2019/104692).
Regarding Claim 12, Omidi in view of Collins and Daniels teaches the system of Claim 11. Omidi further teaches wherein the omnidirectional light tower further comprises wherein the one or more high-pressure sodium lamps and the at least one dual arc hybrid lamp (Fig 7 Items 170- light source) are contained within the housing space (Fig 7 Item 725- translucent tube structure section); and an inline duct fan positioned above the one or more high-pressure sodium lamps and the at least one dual arc hybrid lamp (Fig 7 Item 750- exhaust ventilating fan), wherein the inline duct fan is in fluid communication with the housing space ([0049-0050]),
Omidi fails to teach an activated-carbon air filter serving as a base of the omnidirectional light tower wherein the activated-carbon air filter has a filter housing comprising a filter cavity comprising activated carbon, wherein an outer surface of the filter housing is covered by a cloth filter or a mesh filter, wherein the filter cavity is in fluid communication with a housing space within the columnar housing and wherein the inline duct fan is configured to draw in air through the one or more filters of the activated-carbon air filter into the filter cavity and up through the housing space to be expelled outside.
However, Hancock teaches a vertical plant growing system (Figs 1-19) with an omnidirectional light tower further comprising: an air filter serving as a base of the omnidirectional light tower (Fig 8 Item 250- lower intake portion, [0076]), wherein the filter cavity is in fluid communication with a housing space within the columnar housing ([0075-0076]), and wherein the inline duct fan is configured to draw in air through the one or more air filters into the filter cavity and up through the housing space to be expelled outside ([0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Omidi’s omnidirectional light tower with the further teachings of Hancock’s filter base and duct system in order to prevent contaminants in the air while removing excess heat away from growing plants.
Additionally, Schmidt teaches wherein the activated-carbon air filter has a filter housing comprising a filter cavity comprising activated carbon, wherein an outer surface of the filter housing is covered by a cloth filter or a mesh filter (“the filter element in the form of an activated carbon filter made of pure cardboard with cotton cloth as trickle protection and activated charcoal filling” Page 4 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the omnidirectional light tower and ventilation system of Omidi, with the activated carbon housing and filter of Schmidt, in order to remove contaminants from the air, promoting healthy plant growth.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 8, 9, and 12 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks regarding Claim 1, page 9, state “Omidi also does not disclose the volume of the capture reservoir being smaller than the volume of the nutrient reservoir and a pump that pumps the captured or recaptured nutrient solution from the smaller capture reservoir to the larger nutrient reservoir” and “the Office Action fails to point out a separate capture conduit separate from the capture reservoir.” These limitations are now taught by the new reference, Collins, in the currently presented rejection above.
Applicant’s remarks regarding Claim 4, page 10, state “It is clear from the disclosure of Omidi that the cultivation tower is designed to have the feed line spray the plant holder modules 106 rather than the column lumens from above.” These amended limitations are now taught by the new rejection as shown above.
Applicant’s remarks regarding Claim 8, page 11, state “Fok does not teach or suggest a light-blocking collar positioned at the mouth or entrance of the at least one of the angled housings.” Examiner respectfully disagrees. Fok teaches the fabric planting mat placed over the soil as shown in the rejection above. Fok’s invention meets the limitation of this claim and additionally allows the plant to still grow, while blocking the light as described in the claim and specification.
Applicant’s remarks regarding Claim 9, page 12, state “Ehrlich does not teach or suggest a porous reticulated foam support made of interconnected or interlocking struts or strands configured to block light and serve as a protective barrier.” These limitations are now taught by the new references, Narayanaswamy and Polivka, in the currently presented rejection above.
Applicant’s remarks regarding Claim 12, pages 12 and 13, state “Neither Hancock nor Kinkead teaches a filter housing comprising a filter cavity.” These limitations are now taught by the new reference, Schmidt, in the currently presented rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642